Council Question Time
Ladies and gentlemen, the next item is questions to the Council. As happened yesterday during questions to the Commission, we are going to experiment with some new rules which are proposed as part of the reform of Parliament. These are being studied by a special group and basically cover two areas. Firstly, I would invite Members to move to the front benches so that the sitting feels more inclusive and, secondly, supplementary questions will be answered in one go by the President-in-Office of the Council after they have been asked. As a result, as we usually have two supplementary questions, instead of each being answered immediately, the Council will respond to both questions together at the end.
The next item is questions to the Council (B6-0318/2007).
The following questions to the Council have been tabled.
Subject: Solidarity Fund for major disasters
Given the gravity of this summer's forest fires in certain countries of the Union such as Greece and Spain, and in the light of the Union's failure to respond quickly and effectively, will the Council be reviewing the Solidarity Fund rules so that in the future we may be armed with appropriate mechanisms to face up to these disasters and mitigate the damage caused?
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, in answer to this question I would say that, as you know, the current European Union Solidarity Fund was established to respond to disasters of major and extraordinary proportions, following the floods which affected Central Europe in the summer of 2002.
In 2002, on a proposal from the European Commission, the Council adopted a Regulation establishing the European Union Solidarity Fund. Article 14 of that Regulation on the Solidarity Fund provides that the Council shall review this Regulation on the basis of a proposal from the Commission by 31 December 2006 at the latest.
In 2005 the Commission proposed that Regulation (EC) No 2012/2002 be replaced by a new Regulation on the Solidarity Fund. This proposal particularly aimed to extend the scope of the instrument in order to cover industrial and technological disasters, public health emergencies and acts of terror and to reduce the thresholds used to classify a disaster as major.
The proposal was that the regional exceptional criteria should be removed from the Regulation in force, but that, in exceptional circumstances, the Commission could recognise that a major disaster had occurred.
The European Parliament issued an opinion in that regard in May 2006 and, still in 2006, the Council discussed the Commission's proposal and Parliament's opinion at the appropriate levels, although no agreement was reached.
As a result, Regulation (EC) No 2012/2002 continues to apply, with the Commission having proposed its mobilisation during 2007. As I had the opportunity of telling you last month in answer to a similar question, as far as the Council is aware, in cases of disasters provided for by the Regulation, its application has been effective. The European Commission periodically prepares reports which describe in detail the use of the Solidarity Fund.
(ES) The Council's proposal was perfectly clear. This new regulation is hugely delayed. The complementary and concrete question I want to put to the Council is the following: this summer the cradle of Western civilisation, Ancient Greece, along with the Olympic stadiums were almost burnt down. Is the Council waiting until the Vatican is burnt down, until the Prado is burnt down, until Belém Palace is burnt down, or can we hope that before next summer we will have a regulation that can cope with these types of disasters?
(PT) Mr President, Mr Medina Ortega, we are obviously not waiting for Rome, Lisbon, London or Paris to suffer natural disasters before we look at this issue in more detail. We truly hope that Belém Palace and Belém Tower will remain standing for many centuries, as they have done to date.
As regards specific deadlines for amending the current rules, I cannot of course, on behalf of the Council, commit to any specific date.
Thank you for your reply, but I would concur with the follow-up question. We do need to know when this is going to be changed.
I am speaking particularly about flooding in the UK. Obviously this refers to fires, but the solidarity fund covers flooding. My region in the West Midlands was very badly hit. My particular village in Worcestershire was hit, along with the rest of Worcestershire and the surrounding areas in Hereford and Shropshire.
Obviously the UK Government has put in a bid for solidarity fund money. I am hoping the Commission is going to look favourably on that and the Council will actually try and make changes to the way the solidarity fund operates so that in future we can get this funding at a faster rate.
Also, can the Council representative tell us what he feels about the rapid reaction force and whether this is going to be brought forward so that emergency flood defences could be brought into affected areas?
(DE) Mr President, first of all, let me say that I think it is very good that we can now sit together down here. I think that is a very good idea.
As to the question itself, I would like to say a few words about the fires, Minister, which in some cases are due to natural causes but in others are started deliberately. This fire-starting is encouraged by the legal position in some countries because it offers certain advantages to certain people.
Has any thought been given to the possibility of bringing pressure to bear on these countries to change the legal position so that this incentive no longer exists in future?
(PT) Very well. I believe that I have already answered at least some of the questions that have just been asked. I have also already said that our assessment of how this Solidarity Fund has functioned in the past was positive, in the sense that it functioned properly.
The issue of the rapid reaction force is being considered. No decision has yet been made as this is still being assessed and debated by the Council. No decision has been made either on the prevention of fires, although a great deal has been done. Much remains to be done and I suppose that this is an area in which the exchange of experiences known as 'best practices' and cooperation between Member States at EU level may prove useful.
Efforts still need to be made in this area. I must say that my own country is somewhere that is systematically, year after year, badly affected by fires, arson and all the issues relating to fires, particularly forest fires. Nationally, we have adopted a series of measures and initiatives that have proven to be very successful in terms of preventing fires and arson and of course we are very happy to share our experiences with all the Member States.
Subject: Integrated European policy for persons with special needs
Is the Council envisaging the adoption of a joint decision with a view to establishing an integrated European policy to support and provide vocational training for citizens with special needs and ensure their integration in society?
President-in-Office of the Council. - (PT) Thank you for your question, Mrs Panayotopoulos-Cassiotou. As you know, the Council can only act in its legislative capacity on the basis of a proposal made at some stage by the Commission.
As things stand, the Council has not yet received any legislative proposal for a Council decision with a view to establishing an integrated European policy to support and provide vocational training for citizens with special needs and ensure their integration in society.
As you will know, in 2000 the Council adopted Directive 2000/78/EC establishing a general framework for equal treatment in employment and occupation. This prohibits discrimination on a number of grounds, including disability. In addition, this year (2007) was designated the 'European Year of Equal Opportunities for All' through a decision which the Council and Parliament took jointly under the codecision procedure.
(EL) Mr President, I would like to thank the President-in-Office of the Council. The elimination of discrimination in employment is not an effective way to address the problem of disability. Only yesterday the health programme involving new technologies was announced. Could this proposal not be used to enable a large proportion of European citizens, who could be active and useful to society as whole at a time of demographic decline, to reach their potential and live in social cohesion?
(PT) Mr President, Mrs Panayotopoulos-Cassiotou, I feel that speech was more a general comment than a direct question. However, I believe that, despite everything, we have seen a gradual increase in awareness among the Member States and also at EU level of the need to work together in order to adequately respond to the issues involved in this area.
I must also say that, during the Portuguese Presidency and as part of the European Year of Equal Opportunities for All, the Presidency will be hosting, in Lisbon on 19 and 20 November, a major conference on this issue during which we will of course try to review the situation as regards the relevant issues. We will also of course try to obtain political commitments on this issue for the future.
(DE) What measures is the Council planning with a view to making public transport more accessible to the disabled? Do you see any opportunity for the use of best practice and benchmarking in order, quite simply, to help improve the situation here?
(DE) Mr President-in-Office, we have explicitly enshrined the rights of the disabled in the Charter of Fundamental Rights, which will be part of the Lisbon Treaty and will thus be fully and legally binding. Do you see any opportunity for the Council Presidency to call on Member States to react very practically to the new opportunities that have been created and take appropriate measures to ensure that the disabled have more and better prospects?
(PT) I should like to make two comments. The Charter of Fundamental Rights is not yet fully in force and has not been published. Neither has the Treaty of Lisbon and we therefore have to wait for the time being. I obviously cannot predict in October what initiatives or decisions the Council may adopt in this area. Furthermore, as you know, the Charter of Fundamental Rights is not in itself a legal basis for legislative initiatives.
With regard to the issue of transport, as the Commission does not propose initiatives to be adopted by the Council in this area, this issue still comes under the competence of the Member States. It will clearly be up to them, at national level, to propose the necessary measures as they see fit and according to specific circumstances.
Ladies and gentlemen, the next three questions by Marian Harkin, Avril Doyle and Esko Seppänen were put down in yesterday's debate. In accordance with Annex II(A)(2) of the Rules of Procedure, these questions are not admissible so we will move on to the next question.
Questions Nos 3, 4 and 5 are not admissible as the subject in question is already on the agenda for this part-session.
Subject: Sex offenders
Is the Portuguese Presidency satisfied that the EU and its Member States are taking all possible measures to identify, bring to justice and monitor after conviction perpetrators of sex crimes against children, to exchange information on child sex crime and to protect and rescue children who may be missing, abducted or at risk?
President-in-Office of the Council. - (PT) Mr President, Mrs Ludford, protecting children from sexual exploitation and combating trafficking in human beings are extremely important issues for the European Union.
In this respect, I would refer to the Council Resolution of 27 September 2001 on the contribution of civil society in finding missing or sexually exploited children in which the Council declared that combating the disappearance and sexual exploitation of children is a priority for the European Union.
To this end, the Council has adopted various legal instruments which tackle specific aspects of this issue, including the Joint Action of 24 February 1997 concerning action to combat trafficking in human beings and sexual exploitation of children, said Council Resolution of 27 September 2001 on the contribution of civil society in finding missing or sexually exploited children and, finally, the Council Framework Decision of 22 December 2003 on combating the sexual exploitation of children and child pornography.
The recent proposal for a framework decision on the recognition and enforcement in the European Union of prohibitions arising from convictions for sexual offences committed against children, presented by the Kingdom of Belgium, has been assessed by the Council together with other proposals, such as the proposal for a Council framework decision on taking account of convictions in the Member States of the European Union in the course of new criminal proceedings and the proposal for a Council framework decision on the organisation and content of the exchange of information extracted from criminal records between Member States.
Following the negotiation process, the Council has decided to merge the provisions of the initiative presented by the Kingdom of Belgium with the instrument on the exchange of information extracted from criminal records. As a result, information on a person's conviction for the sexual assault of children should be made available to the competent authorities of Member States.
The Council Framework Decision of 22 December 2003 on combating the sexual exploitation of children and child pornography contains a definition of offences concerning sexual exploitation of children and child pornography and calls on Member States to take measures to ensure that these offences are punishable by a term of imprisonment of one to three years and, in some cases, the maximum of five to ten years. Said Framework Decision sets 20 January 2006 as the date for implementation by Member States. On the basis of the notifications received by the Council and the Commission on the implementation measures and the report prepared by the Commission, the Council must assess, by 20 January 2008, the extent to which the Member States have complied with the obligations arising from this Framework Decision.
I thank the Presidency very much for that reply.
The case of Madeleine McCann has aroused a lot of interest and, indeed, controversy. I am not going to go into the details of that case, but what concerns me here is what lessons we can learn generally about the adequacy of European action in the case of missing children. I want to ask about three issues.
The first is a missing children's hotline. Yesterday, Commissioner Frattini told us that he was not at all satisfied by Member States' action to implement the Council decision from February for a single 116 phone number for missing children, which should have been in place in August. Only four Member States have chosen a service provider, three Member States have failed to respond to a request for information at all. That is not very impressive! Will you chase up the other 23 Member States?
Secondly, a few weeks ago, Justice and Home Affairs Ministers called for an EU database on missing children. I believe that some private attempts have been made in cooperation with YouTube and Madeleine McCann's parents. Will the EU support having a proper database?
Thirdly, you talked about work on the exchange of information on sex offenders, but when are we going to have a computerised database?
(PT) Mr President, Mrs Ludford, I should just like to say the following in response to the various questions asked.
Firstly, many of these measures are relatively recent or very recent and their effects therefore need to be assessed. This is happening and we will of course be assessing what has worked and what has failed and whether we are making good progress in this area. This is what we have to do, not go hounding the Member States, trying to lay blame or apportion responsibility.
This is a cooperation process which requires dialogue between the Member States based on experiences which we must exchange. Despite everything, I consider that we have made good progress in this area in response to situations which are truly terrible in humanitarian terms.
Finally, I consider that the Reform Treaty is also good news in this respect as it effectively encourages and enables wider and better cooperation between the Member States in combating this type of offence.
President-in-Office, you mentioned - and I was glad to hear you use the word - the 'trafficking' issue, because I think that, while we have publicity about children, including the McCann case, there are many children and young adults who are trafficked into Member States of the Union. I would like to ask you if you believe that enough is being done on this issue. And I would also ask to assist those when they are found in the Member State: to rehabilitate them and either get them back to their own countries or to make sure that they do not become criminals within the Member State in which they are trafficked. I think this is a really serious problem in the Union.
(DE) Minister, I tried to listen very closely to your response to Mrs Ludford. She asked you a very specific question which you have not answered, namely how you propose to chase up the Member States which have not yet set up the hotline. Perhaps you could be more specific in your answer.
(PT) I am neither an expert in criminal policy nor a Minister for Justice. I am here representing the Council and I can only tell you what, at the moment, seems to be the general feeling of the Council. It is always possible to do more and to do it better, but the truth is that, as I have already said, there is a series of legal instruments which duly correspond to this desire to effectively combat this type of offence. As I have said, many of these measures are recent and they will all need to be properly assessed.
There was one new question: raising the awareness of Member States and their citizens about a phenomenon which, in terms of raising awareness about its extent and gravity, is actually new. As always happens with new phenomena which must be considered and assessed, there is of course a procedure to be followed. We will, where necessary, continue to call on those Member States which have perhaps not yet complied with their obligations in relation to implementing initiatives or legislation to do so as quickly as possible. If a commitment has been made, then this must be fulfilled and implemented in this and all other areas.
Subject: Merger between Suez and Gaz de France
On 3 September it was announced that the boards of the French energy company Suez and the state enterprise Gaz de France had decided to proceed with the planned merger. This would create the fourth largest energy company, after Gazprom, Electricité de France and EON. The Commission has already ordered the merged company to hive off a number of operations in Belgium and France.
Does the Council believe that these merger plans still accord with the current principles which it espouses with regard to liberalisation of the energy market in the European Union?
To what extent have the new merged company and the French State promised to carry out the divestment of ownership of the main networks which the Commission has called for?
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, I must firstly say that, as you know, the conclusions of the 2007 Spring European Council comprehensively covered the EU's energy policy, including the issue of the internal market for gas and electricity.
The Council cannot venture an opinion as to whether the merger plans, as they currently stand, are in accordance with that part of the conclusions. The Council would point out that these European Council conclusions formed a contribution to the European Commission's Third Energy Package, presented in September 2007, which has the goal of subsequently opening up the internal market for gas and electricity. Only after obtaining agreement on the proposed regulations and directives and after these have entered into force will it be possible to assess whether the merged company GDF Suez complies with the relevant legislative provisions. Secondly, the Council must point out that, under the Treaty provisions on competition, the European Commission is responsible for ascertaining the compatibility of all inter-company agreements with the Community rules.
(NL). I think that it is entirely right that policy and concrete steps are evaluated by the Commission. I do have an additional question relating to the European market, the realisation of the single market.
The explicit aim behind the unbundling of companies is to bring about real investment in the networks, and we can see that in this area, including between countries, we have not kept up with the agreements that have been made. Countries are supposed to be able to exchange 10%, this was called interoperationality, and we are lagging behind on that.
My question is this: what activities is the Council undertaking to actually prime the investments in order to improve the connection between France and Spain, for instance? People can buy in cheaper from their neighbours but if there is no mains connection that is not possible. What are you going to do about that?
(PT) Mr President, Mr van Nistelrooij, the Council adopted a series of measures on energy issues at the last European Council in March. These must of course now be implemented, based on Commission proposals. Each body and each institution must assume its own responsibilities: the Commission by presenting its proposals, the Council by adopting, rejecting or amending these, and then the Court by ascertaining whether or not the legislation and penalties of Member States comply with the legislation in force. That is all I can say for the time being.
Question No 8 has been withdrawn. As the author is not present, Question No 9 lapses.
Subject: Facilitation of visas for citizens of Moldova and Georgia
Citizens of Moldova and Georgia are confronted with considerable difficulties in obtaining visas for the EU Member States. In addition, the entry into force of the visa facilitation agreement between the EU and the Russian Federation has brought about a paradoxical situation whereby the inhabitants of the separatist regions of Abkhazia, South Ossetia and Transnistria, who mostly hold Russian passports, now benefit from a less restrictive visa and travel regime. What action will the Council take to contribute towards easing the visa regime for Moldovan and Georgian citizens and implementing the respective agreements? It is also necessary, as a matter of urgency, that the Common Visa Centre in Chisinau should be able to count on the cooperation of more EU Member States with a view to transposing the practical process of facilitating visas. How does the Council explain the fact that so far only a small number of Member States have done so, and how it will ensure that the rest cooperate forthwith?
President-in-Office of the Council. - (PT) Mrs Anastase, in a decision of 19 December 2006, the Council mandated the Commission to negotiate an agreement between the European Community and the Republic of Moldova on the facilitation of visas. This agreement was initialled in Chisinau on 25 April 2007 and signed in Brussels on 10 October 2007, by myself in fact.
Given the rapid conclusion of this agreement, the European Parliament will be consulted on the draft decision on the conclusion of this agreement. On 17 October the Moldovan Government passed two bills ratifying the agreements with the European Union on visa facilitation and readmission.
On behalf of the Council, I can tell you that the Commission does not currently have a mandate to begin negotiations on a similar agreement with Georgia. As regards the Common Visa Centre in Chisinau, cooperation between Member States is a matter to be decided by them alone.
(RO) Congratulations on signing the agreements with the Republic of Moldova. As regards this issue, I would like to point out two things: first of all, I consider it necessary to include in the discussion regarding the relations between the Council and the Republic of Moldova a situation that occurred immediately after signing these agreements: on 12 October, at the border of the Republic of Moldova, some official delegations coming from Romania were refused access to the territory of the Republic of Moldova. Since I believe that a visa facilitation for a third country should be followed, eventually, by its reciprocity, I would be interested to know if the Council intends to approach this subject. Secondly, in the agreements you signed, a reference to the Moldovan language is made, a language that is not recognized. I would like us to point this out especially since there is only one language, the Romanian language, recognized in the European Union. As regards Georgia, I believe things should move toward avoiding the situation that the citizens of Georgia deal with as compared to the citizens of South Osetia.
(PT) Mr President, as I said, I signed this visa facilitation agreement with Moldova and I can tell you that this action, this initiative, this agreement was duly appreciated and recognised by the Moldovan Government.
This is an extremely important instrument in terms of both our relations with Moldova and all our relations with our neighbouring countries. I sincerely hope that this agreement will help, as intended, to strengthen relations between the EU and Moldova and in particular to reinforce the 'human dimension' of the European Neighbourhood Policy, in other words to bring people closer so that we can all get to know each other more and better, because undoubtedly this is what reinforces European spirit and understanding.
Any difficulties in applying this agreement will of course have to be assessed. Such difficulties are very recent but I can say that, whenever agreements concluded by the European Union with third countries result in problems or difficulties, when they do not produce the desired results or when they produce the wrong results, the Commission, possibly in cooperation with the Council, must look into what is happening and, if applicable, make the necessary changes.
With regard to Georgia, I have taken note of your comment, Mrs Anastase.
(LT) Are there any plans to adopt an agreement on a visa facilitation regime for visas to Belarus? After the expansion of the Schengen area, Lithuania, having extensive borders with Belarus, will have difficulty inviting people from that country to visit and, in addition, Belarusians will not be able to visit relatives living across the border. Are there any plans for this?
(PT) Mr President, Mrs Budreikatė, as you know, decisions on the conclusion of visa facilitation agreements are taken on a case-by-case basis. They naturally take into account the country in question, the type of relationship that we have with that country, technical security issues and so on. As a result, where applicable, with regard to Belarus or any other country, a decision would have to be duly proposed by the Commission to the Council and the latter would have to decide on this. However, as I have said, a decision cannot be simply made to conclude this type of agreement or to begin negotiations without certain technical and political conditions being met.
However, where it is technically and politically feasible to conclude these, visa facilitation agreements do help, as I have said, with the 'human dimension' or 'humanitarian dimension' of the Neighbourhood Policy. We cannot be strangers to one other; on the contrary we must and can get to know each other more and better.
Subject: Creation of a European civil defence force
On 4 September 2007 the European Parliament adopted a resolution (P6_TA(2007)0362) on natural disasters that makes particular reference to the lethal fires that affected Greece this summer. Like other documents, both the resolution and the report on establishing a Community civil protection mechanism of 18 September 2006) recognise the importance of the Community civil protection mechanism and call for the creation of a European civil defence force that could react immediately in emergencies, as also proposed in the report by former Commissioner Barnier.
Given that the creation of a civil defence force would be of particular assistance in supporting Member States' national authorities responsible for civil protection, what are the Council's views on the creation of a civil defence force?
President-in-Office of the Council. - (PT) Mr Papadimoulis, the Council would point out that, on 15 and 16 June 2006 and also on 14 and 15 December 2006, the European Council endorsed or took note of Presidency reports on reinforcing the Union's emergency and crisis response capacities in order to improve coordination and delivery of available assets.
The June 2006 European Council also provided further guidelines on improving the Union's emergency, crisis and disaster response capacities, both inside and outside the European Union. It called for particular attention to be given to further developing the European Union's rapid response capability, based on means made available by Member States, including civil protection modules, and to work on the Commission's proposals on reinforcing the Community's civil protection capabilities.
As regards the report submitted by Michel Barnier in May 2006, the Council would also point out that the European Council of 15 and 16 June 2006 welcomed this document as an important contribution to the debate. Although certain ideas in the Barnier report have been incorporated in Community rules or practices, no proposal has so far been submitted to the Council aimed at creating a European civil defence force.
In its conclusions of 15 and 16 October 2007, the Council, taking into account the recent devastation in some Member States and recognising the need for the European Union to be able to respond effectively and in a timely manner to crises and emergency situations following natural disasters, invited the Commission to continue examining the issue and to submit relevant proposals before the meeting of the General Affairs and External Relations Council on 10 December 2007.
(EL) Mr President, I would like to thank the President-in-Office, but in familiar Council terms, he has chronicled 18 months of inertia and delays. The text you have read to us manages to undermine the entire Barnier proposal. I ask you: how many more fire and flood victims must we mourn? How many properties must be lost? For how long can the Member States waste their resources before you finally propose, in Council, the inquiry the European Parliament has long been demanding? I ask you: will you, as President-in-Office, propose on 10 December that the Council examine what the European Parliament recommends, namely that this auxiliary civil protection force should be set up, or will your successor again tell us, 18 months from now, another tale of yet more delays?
(PT) Mr Papadimoulis, the Council is naturally awaiting with great interest the Commission's proposal on this issue, in other words on the possible creation of a civil defence force. It is hoped that these suggestions or proposals will be made by the Commission before the meeting of the General Affairs Council on 10 December, in fact in less than two months. We hope to look at and assess the Commission's proposals and we will then act accordingly.
(LT) I too would like to point out the importance of this issue, so I am pleased that the Council has addressed the Commission and is awaiting an answer. Nevertheless, I would like to ask: what are the Commission's views on the force as regards extraordinary situations, and, bearing in mind all these floods and fires, climate change and the events taking place far from here, in America, what are the Commission's views on the actual role of such a force in extraordinary situations?
(DE) Mr President-in-Office, you have mentioned the Barnier report several times. This report has prompted fears among the aid organisations because it seems to provide for quasi-military leadership structures or preliminary decision-making at military level. Is the Council aware of these fears about the 'militarisation' of this civil protection force, and how can, and will the Council, respond to these concerns?
(PT) Mr President, as I have already mentioned, the Council's proposal and conclusions on Mr Barnier's report were that this could form a working basis for future decisions. This was not a 100% endorsement nor even a partial endorsement that this should form a working basis. It was simply what the Council agreed at the time. As I have just said, I cannot pre-empt the Council's reaction to proposals, models and methods that do not yet exist, as that would be to pre-empt history.
We must await the Commission's proposals and assessment. We will then discuss these in the Council and come to conclusions. We will also decide on the direction to be taken in that respect, which brings me to an important point. The Council, by asking the Commission to submit proposals on this issue, has unequivocally indicated its interest in the subject and its desire to move forward in this respect. In my opinion, that is an undeniable and positive sign.
Subject: Fate of Professor Ukshin Hoti
The internationally recognised scientist and peace activist Professor Ukshin Hoti, Foreign Minister of the democratic underground Republic of Kosovo led by President Rugova in the nineties, was arrested by the Milosevic regime and disappeared without a trace many years ago.
Can the Council ascertain from the government in the now democratic Serbia what happened to Professor Hoti and determine if the Belgrade authorities are prepared to conduct an investigation into this matter?
President-in-Office of the Council. - (PT) Mr Posselt, Professor Ukshin Hoti is one of more than 2 000 people included on the list of the International Committee of the Red Cross (ICRC) whose families reported their disappearance during the Kosovo conflict.
The ICRC has, since January 1998, been gathering information on people who disappeared in Kosovo. This information has been sent to the authorities in Belgrade and Pristina, together with a request for them to do their utmost to discover the whereabouts of these people.
The ICRC in Kosovo is also working on this issue in strict cooperation with the United Nations Missions in Kosovo. As part of the dialogue on issues of mutual interest between Pristina and Belgrade, the working group on missing persons which has representatives in both governments has met periodically since March 2004 under the auspices of the Red Cross.
Work is being carried out on both sides in order to discover the whereabouts of missing persons, but progress is slow. The right to know the whereabouts of missing loved ones is a fundamental issue of humanitarian law and human rights.
As a result, the Council of the European Union is supporting the work being carried out by the international and local authorities in Serbia and Kosovo to this end and is encouraging them to increase their efforts.
(DE) Mr President, every victim is of course equally important, and so I welcome this inquiry. However, Professor Hoti really was very well-known. I am in close contact with his family. He was the closest aide of Ibrahim Rugova, our Sakharov Prize Laureate, and he has been formally detained by the Serbs. In that case, they must have some knowledge of his whereabouts! This is an issue which has to be clarified formally with the government in Belgrade, with the involvement of the Council. What does the Serbian Government have to say about the whereabouts of its prisoner, for whom it has assumed responsibility, given that it is holding him in custody?
(PT) Mr President, as I have already said, the Council is of course supporting all efforts being made by the authorities with direct responsibility in this area to try and determine the whereabouts of Professor Ukshin Hoti. We also understand, as I said, that this is an issue of human rights and protection of human rights. In that regard, it must form part of our political dialogue with the respective governments which are responsible in this respect.
Subject: Climate change
Does the Council still feel that the European Union's goal of keeping the global temperature rise to 2°C is likely to be met?
Has the Council discussed what additional measures need to be considered at EU level to meet the concerns expressed in the 2007 report of the Intergovernmental Panel on Climate Change (IPCC)?
President-in-Office of the Council. - (PT) Mr President, as you know, the European leaders decided to send the international community a clear signal of their determination to combat climate change by assuming the following commitments, with a view to encouraging negotiations on a global agreement for the post-2012 period.
Until said agreement is reached, the European Union has made the firm and independent commitment to achieve, by 2020, a reduction in greenhouse gas emissions equivalent to at least 20% of 1990 levels. Secondly, the European Union is ready to commit to a 30% reduction if the other developed countries make similar reductions and if the developing countries which are economically more advanced also make an appropriate contribution.
The European Union believes that it must take the lead in terms of ambitious emissions reductions so that the developed countries can convince the developing countries to contribute to the global effort.
Clearly, an ambitious target will also reinforce the global carbon market which must remain in place in order to limit the costs resulting from emissions reductions. Various measures have already been taken under the European Climate Change Programme and others are planned within the strategic analysis of energy policy in the European Union in order to achieve a significant part of the greenhouse gas reduction target.
The emissions trading scheme will play a central role in achieving the EU's long-term targets for reducing greenhouse gas emissions and its analysis will be vital in realising the overall targets set for the European Union.
Thank you, President-in-Office, for that quite encouraging response. You said you want to send a strong signal and that we need a global agreement. I was interested to hear about a 30% target. I agree with you that we need to be ambitious. Of course, this is an area that not only affects most European citizens but also one about which they are very concerned.
I wonder if you could outline a little bit more about your thinking on what positive real steps we could be taking to encourage those countries that ought to be able to do more - like the United States - and to assist those countries - whether it is China, India or Russia - that are perhaps struggling at the moment. What more could we actually be doing to push this process forward, rather than talking? I am not suggesting that is all you were doing, but, rather than just talking about the issue, what are we actually going to do to make it happen?
(PT) The tools available to the European Union are diplomatic tools and also our conviction and, shall we say, political determination. I feel that the best way of persuading others to follow us is to set the pace and lead by example, which is exactly what we are doing.
Clearly, by setting ourselves ambitious targets which correspond to what our citizens expect of us, we are leading by example, not only within the Union but also globally. This inspires public opinion in other countries which in turn forces the respective governments to take measures on a par with our ambitious targets.
As regards the United States, this leadership effect has, in my opinion, been very evident. The example set by the European Union in this respect at world level has led to pressure being applied by US society on the respective authorities in the sense that they must also be more ambitious. My personal view is that Mr Al Gore having received the Nobel Peace Prize for climate change issues has a lot to do with this, with our ambitious policy, with our desire for change, with our desire to make others commit to our targets, all of course in a context of multilateral diplomacy via the United Nations.
Could I urge Parliament to show leadership by turning off the air conditioning, because I am frozen and it might help our contribution to climate change?
President-in-Office, you have answered one of the questions I wanted to ask, but it will probably take more than Al Gore to get the public engaged in this. I would therefore ask the Council to outline how it intends to translate public concern into public action within the European Union, and also to take into account that we do not want to stop the developing world making progress, because we are actually gaining from the fact that they are developing.
We will try to solve this problem of the temperature in this House.
(PT) Mrs McGuinness, thank you for your question. What we must do is engage in a constant campaign of awareness-raising and information. We must also lead by example. This has been done.
Clearly there still remains much to be done, but I feel that the process of raising awareness among people of the climate change issue is increasingly gaining ground because the effects can be seen every day, they are real and people can feel them. I could mention my own personal experience, if it would be of any interest. The climate in Portugal when I was six or seven years old is not the same as it is today when I am fifty. In fact, I have observed, as have others, that things have changed. As a result, people are asking why things have changed and what are the consequences of these changes.
On the other hand, the Member States must adopt the legislation needed to deal with, halt or minimise the causes of climate change. The Member States have made political commitments at EU level and must now make the commitment to adopt the legislation needed and ensure that this legislation is effectively observed. Once again, we must lead by example at world level.
I would not wish to underestimate the campaign of former Vice President Al Gore as I believe that this has had a significant impact on public opinion worldwide.
Subject: Turmoil in global financial markets
During a recent informal meeting of the EU Finance Ministers (Porto 14-15 September) the crisis that has arisen in Europe because of instability in US financial markets was discussed. Could the Council outline the nature of these discussions? Did the Council consider the particular case of Northern Rock which is currently experiencing financial difficulties as a direct result of instability in the US?
Does the Council consider that this matter has broader implications for Europe's financial markets?
Finally, is the Council satisfied that existing safeguards in the financial services arena provide adequate protection to consumers, particularly those who have purchased financial products outside their 'home' Member State?
President-in-Office of the Council. - (PT) Mr President, what I have to say on this issue is as follows. At the informal meeting of EU Finance Ministers and Central Bank Governors which was held in the Portuguese city of Porto on 14 and 15 September, various issues were discussed, including developments in the economic and financial situation.
As indicated on the Portuguese Presidency's website, our assessment is in two parts. On the one hand, we believe that we are experiencing a period of volatility and re-appraisal of risk in global financial markets, triggered by difficulties in the subprime mortgage market in the United States which have been passed on to the global financial system through complex financial instruments.
The functioning of the money markets has also been affected and this has required prompt and firm action by the main central banks, including the European Central Bank. On the other hand, although it is undeniable that the financial turbulence has heightened uncertainty about economic prospects, the macro-economic fundamentals in the European Union are strong and world growth remains robust, despite the slowdown in the US.
European financial institutions appear to be strong and their healthy profitability in recent years ensures that they are in a position to weather the current period of increased volatility in the financial markets.
However, I would point out that specific cases in the Member States were not discussed. During this assessment, we also discussed the lessons that may be drawn from recent financial market volatility. It was stressed that, although we have a sound regulatory and supervisory framework in the financial sector which has been reinforced by recent legislation such as the implementation of the Capital Requirements Directive and by the work in hand on the Solvency II Directive, we must remain alert, particularly in light of the rapid and innovative developments in the area of financial products.
Accordingly, the recent episode of financial turbulence has increased the urgency of certain issues which are still on the Council's agenda and has heightened the need for the European Union to find, alongside its international partners, ways of reinforcing transparency, improving valuation processes, continuing to reinforce risk management and improving market functioning, particularly with regard to complex financial products.
The Ecofin Council on 9 October agreed on a detailed work programme to be carried out until the end of 2008 by relevant bodies at EU level, in strict cooperation with the main international partners.
At the same Ecofin Council meeting in October, conclusions were also adopted on reinforcing financial stability mechanisms in the European Union. These conclusions are available on the Council's website and are the tangible result of over a year's preparation. In particular the Council adopted a set of common principles to guide cooperation between national authorities in the area of financial stability.
In addition, it was agreed to extend the Memorandum of Understanding on Cooperation and Exchange of Information signed in 2005 between EU Banking Supervisory Authorities, Central Banks and Finance Ministries in order to include three new elements: firstly, the common principles formally adopted at the meeting; secondly, a common analytical framework for the assessment of systemic implications of a potential crisis and, thirdly, common practical guidelines on procedures to be followed in potential cross-border crisis situations.
A work programme was therefore defined with a timetable for this and other actions to be carried out in order to reinforce the effectiveness of the financial stability mechanisms in the European Union. Clearly, all this work is intended to protect consumers and investors who depend on the proper functioning of the financial markets.
Please allow me to conclude by highlighting that, as I understand it, the Council, together with the European Parliament and the Commission, subscribes to the goal of achieving effective levels of prudential supervision and regulation in order to ensure financial stability, global competitiveness and consumer protection.
Thank you, President-in-Office. I shall have to study your very detailed response, which is one that I appreciate because this is a very serious issue.
One would have to agree that the confidence of depositors in Northern Rock has been shattered, and that there is a knock-on effect. Confidence is indeed the key to stability in the banking system and also to cross-border services and business in the financial services sector.
Do you think that the actions you have outlined are enough to restore that confidence?
(PT) The Council can always surprise the Members. As I said, the Ecofin Council asked a working group to analyse the situation in great depth and detail and also any new instruments or measures which might in the future prevent situations such as these from affecting the European financial markets. It is therefore alert to the problems as it has asked the competent bodies to carry out detailed work. It has asked this working group to propose the measures which might need to be adopted in order to prevent situations such as the one we have seen recently. We will have to wait and see whether or not these measures prove effective in practice. However, the Council will be advised of the measures which might have to be taken in order to prevent our economy from being affected in the future by any further financial turmoil.
I must mention that this issue was also covered at the Informal Meeting of Heads of State and Government which was held in Lisbon last week. At this meeting the following message was heavily underlined by our Heads of State and Government: firstly, that the European economy is presenting what the economists call 'good fundamentals', in other words our economies remain sound, and, secondly, that it supports the measures which have been taken by Ecofin and which are proposed in this area.
Subject: Growing number of European agencies
There are currently 23 European agencies, spread over a number of EU countries and cities. There is scarcely any scrutiny of their activities or operation. The latest agency set up is the Agency for Fundamental Rights, which has its seat in Vienna and currently employs 100 people. The purpose of the agency is to monitor the protection of human rights in the European Union, although this task is already perfectly taken care of by the European Court of Human Rights and, in fact, also the Council of Europe, both of which have their seat in Strasbourg. All these agencies spend around 1 billion euros a year of taxpayers' money. Some observers take the view that hardly a European Council summit goes by without a new agency being set up.
Does the Council intend to set up more new agencies? Is the need to set up an agency carefully considered in each case? Is the Council aware of the financial impact on the European budget? Is the Council prepared to abolish some agencies if their existence is not justified?
President-in-Office of the Council. - (PT) Mr President, Mr Van Hecke, I would point out that questions on setting up and closing down Community agencies should be put to the Commission which has the exclusive right of initiative in this respect. The legislative bodies, Parliament and the Council, act solely on the basis of proposals presented by the Commission. As regards the Council, the honourable Member may be sure that the need to set up a new agency is carefully considered in each case.
As for the budgetary aspects of agencies, I would refer the honourable Member to the Joint Statement of 18 April 2007 in which the three institutions agreed on a common set of principles for the budgetary management of existing or future Community agencies.
(NL) Mr President, I would like to thank the Minister for his reply. My concern in putting this question was twofold: first, the explosion in the number of agencies opened up after each Council session; 12 new agencies in five years, with an increase in the number of staff working for these agencies from 166 to 3 700. The second part to this question is: does the Council re-evaluate the need to retain these agencies on a regular basis, when the reason for their existence may no longer be evident? My second concern is how does the Council itself organise its internal control over the expenditure of all these agencies, and what role does he see for Parliament in this?
(PT) Mr Van Hecke, as I have already mentioned, the proposal to set up an agency is presented by the European Commission and then, in dialogue with the Commission, the Council assesses whether or not the Commission's proposal is justified. Decisions are then taken in accordance with the Treaty rules. I must say that Portugal hosts one agency, the European Maritime Safety Agency which has its seat in Lisbon, which we feel is definitely a very useful European agency.
As regards the specific management of agencies, as you know, these have their own supervision mechanisms which, in my view, are pretty rigorous. In addition, the institutions have also agreed, as I mentioned, a set of common principles which very directly apply to the budgetary management of these Community agencies.
My personal experience tells me that particular care is taken to ensure rigorous management and strict use of the funds made available to these agencies. That is my personal experience, for what it is worth.
Subject: Cybercrime 24/7 emergency contact network
It is reported to me - from the USA - that 10 EU Member States are not taking part in the 24/7 emergency contact network for cybercrime. These are Belgium, Cyprus, Estonia, Greece, Ireland, Latvia, Poland, Slovakia and Slovenia, and also Portugal, the current Council President.
How great an importance does the Council attach to the fight against international cybercrime?
President-in-Office of the Council. - (PT) Mr President, Mr Newton Dunn, the Council has not been informed about the participation of Member States in this network which is primarily an initiative of the G8 and Council of Europe Member States. As a result, the Council cannot confirm or refute this. However, the Council does regard the fight against cybercrime as extremely important, as demonstrated by the adoption of Framework Decision 2005/222/JAI of 24 February 2005 on attacks against information systems and the fact that the Council supported the rapid ratification of the Council of Europe Convention on Cybercrime of 23 November 2001.
In addition, the Council's conclusions on a general policy on the fight against cybercrime will be presented and discussed at the next Justice and Home Affairs Council which is planned for November.
Furthermore, Portugal has a national central reference point which is available 24/7 and which is responsible for fighting this type of crime through Interpol and a global operational network.
Thank you, President-in-Office, for that quite open, honest and factual reply. Will you, at the next JHA Council meeting, to which you referred, raise the interesting point that the Council does not appear to know about this, and that 10 of the Member States are not involved, which seems completely extraordinary to me? Would you please raise this issue in the Council?
(PT) I note your question and your concern. Whether or not this issue will be on the agenda and discussed will naturally be decided at a later date, but I will voice your concern on this matter.
Subject: Ban on visiting Cuban nationals imprisoned in the United States
Earlier this year I requested authorisation from the US Government to visit the Cuban nationals, René González, Gerardo Hernández, Antonio Guerrero, Ramón Labañino and Fernando González, who are being unlawfully detained in US prisons. However, I was refused authorisation on the grounds that I did not know them before they were imprisoned.
It appears that in September this year two prisoners' wives were once again refused permits to visit their husbands, whom they have not been able to visit for nine years because of successive refusals.
What does the Council think of this situation which does not constitute respect for these citizens' human rights? Is it willing to convey its concerns to the US authorities?
President-in-Office of the Council. - (PT) Mr President, Mrs Figueiredo, as the honourable Member must surely know, a country's decision as to whether or not to grant entry to its territory is a matter of national competence. In the specific case of the treatment dispensed to Cuban prisoners and their family members, this is a bilateral issue between the United States and Cuba as, under the Vienna Convention on Consular Relations, the protection abroad of the rights and interests of a country's citizens is the responsibility of that country.
The Council is not therefore competent to give an opinion on this issue.
(PT) That is true but the Presidency must consider this issue: there are five Cuban citizens who have been detained for nine years in US prisons and who have been denied visits by family members and even, in the case of two of them, by their wives. The latter have previously been to this Parliament and are in fact here today. It is also true that I am a Member of this Parliament and that I asked for permission to visit these citizens, but that this was denied. Now I am a Member of this House; I did not make this request solely as a citizen, but also as a representative of this Parliament. I believe that the European Parliament and its President and of course the Portuguese Presidency should take a stand on this issue, bearing in mind that refusing to allow a visit by one of the Members of this House, in this case myself, is a violation of human rights and also demonstrates a lack of respect for this House. However, there are also other Members of this House involved in this case and I therefore ask you, Mr President, to convey our concern.
(The President cut off the speaker)
(PT) Mr President, I have of course noted the observations and comments made by Mrs Figueiredo but I have nothing further to add to my previous answer. You must also understand that I cannot give a personal opinion on this issue.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.30 p.m. and resumed at 9 p.m.)